Opinion filed February 14, 2008











 








 




Opinion filed February 14, 2008
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-08-00042-CV
                                           __________
 
                                    PANKAJ PATEL, M.D., Appellant
 
                                                             V.
 
            AURORA MEDINA, INDIVIDUALLY, AS
WRONGFUL DEATH
   BENEFICIARY OF TOBY
MEDINA, DECEASED, ON BEHALF OF ALL WRONGFUL DEATH BENEFICIARIES OF TOBY MEDINA,
DECEASED,
   AND ON BEHALF OF THE
ESTATE OF TOBY MEDINA, DECEASED,
     
Appellee
 

 
                                         On
Appeal from the 385th District Court
 
                                                         Midland
County, Texas
 
                                                 Trial
Court Cause No. CV45970
 

 
                                             M
E M O R A N D U M   O P I N I O N
Pankaj
Patel, M.D. has filed in this court an agreed motion to dismiss his appeal. 
The motion is granted, and the appeal is dismissed.
 
PER CURIAM
February 14,
2008
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.